I
per curiam :
En atención a una comunicación de la Oficina de Inspección de Notarías, concedimos término al notario Héctor Segarra Irizarry para que compareciera ante este foro a exponer las razones por las cuales “en vista de que el 21 de fe-brero de 1985 le advertimos que tenía que dar estricto cum-plimiento a los requisitos establecidos por la Ley . . . Notarial de Puerto Rico so pena de sanciones, no debamos en esta oca-sión suspenderlo de la notaría”. Simultáneamente ordenamos que cumpliera con dicha obligación y remitiera a la referida oficina los índices notariales correspondientes al período com-prendido desde el 5 de mayo hasta el presente.
*686M hH
En su comparecencia el Lie. Hector Segarra Irizarry in-formó que durante el período antes referido no autorizó es-critura alguna, pero que hizo un afidávit. Aduce que su omi-sión se debió a que tuvo que dedicarse “a otros menesteres para poder subsistir” y solicitó de este Tribunal que se le per-mitiera renunciar al ejercicio del notariado. También nos in-forma que sometió los índices correspondientes, así cumplió con nuestra resolución y hay constancia en la Oficina de Ins-pección de Notarías de que se recibieron el 1ro de octubre de 1985.
El expediente personal del notario Héctor Segarra Iri-zarry refleja que no es ésta la primera ocasión en que no re-mite los índices notariales. Esto motivó que el 17 de enero de 1985 ordenáramos que subsanara esa pasada deficiencia y que el 21 de febrero de 1985 le previniéramos de medidas disci-plinarias más rigurosas por incumplimiento futuro. También se desprende que el 4 de agosto de 1983 fue suspendido por no haber prestado la fianza requerida por las leyes para el ejer-cicio del notariado. Fue reinstalado el 1ro de septiembre de 1988 y le apercibimos en esa ocasión de que en el futuro tenía que cumplir estrictamente con las disposiciones de la Ley Notarial.
Surge además que desde que se inició en 1966 en el ejer-cicio de la notaría, sus protocolos han cumplido con las normas pautadas para el notariado.
En las circunstancias expuestas, procede que limitemos las sanciones disciplinarias a una suspensión de tres (S) meses del ejercicio de la notaría computados a partir del día si-guiente en que el licenciado Segarra Irizarry sea notificado de la presente resolución. Tan pronto cumpla con esta sanción disciplinaria se le aceptará su renuncia del ejercicio del nota-riado.
El Juez Presidente Interino Señor Irizarry Yunqué no in-tervino.